Citation Nr: 1101778	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-12 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 8, 2004, for the 
grant of service connection for posttraumatic stress disorder 
(PTSD), to include whether clear and unmistakable error (CUE) 
exists in rating decisions dated in 1973 and 1976.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant had active service from December 1968 to December 
1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In a May 2006 rating action, the RO granted entitlement to 
service connection for PTSD and assigned a 50 percent disability 
rating.  The appellant submitted an October 2006 Notice of 
Disagreement (NOD) with the effective date of this assignment 
(April 8, 2004) and timely perfected his appeal in April 2007.

In August 2009, the Board denied the appellant's claim of 
entitlement to an effective date prior to April 8, 2004.  The 
appellant subsequently submitted a Notice of Appeal to the United 
States Court of Appeals for Veterans Claims (Court), indicating 
his disagreement with the denial of his claim.  The Court issued 
an August 2010 Order vacating the August 2009 Board decision and 
remanding the appeal for readjudication consistent with the 
parties' Joint Motion for Remand.

At the time of the appellant's BVA hearing, he raised the issue 
of whether CUE was present in the prior 1973 and 1976 decisions 
that denied his claims of entitlement to service connection for 
psychiatric disorders.  A December 2009 rating action declined to 
find CUE in the 1973 and 1976 rating actions.  The appellant 
submitted a NOD later in December 2009, and timely perfected his 
appeal in August 2010.

Accordingly, the issue of entitlement to an effective date prior 
to April 8, 2004, for the assignment of service connection for 
PTSD, as well as the issue of whether CUE is contained in the 
1973 and 1976 decisions are properly before the Board.




FINDINGS OF FACT

1.  In an unappealed February 1973 rating decision, the RO denied 
service connection for a nervous condition.  

2.  The February 1973 rating decision was consistent with the 
evidence then of record and consistent with the law and 
regulations in effect at that time.

3.  In an unappealed November 1976 decision, the RO denied the 
appellant's claim of entitlement to service connection for 
nightmares secondary to his nervous condition.  

4.  The November 1976 decision was consistent with the evidence 
then of record and consistent with the law and regulations in 
effect at that time.

5.  On April 8, 2004, the appellant submitted a claim of 
entitlement to service connection for PTSD, and service 
connection was granted by the May 2006 rating decision, effective 
April 8, 2004.

6.  There was no informal or formal claim, or written intent to 
file a claim for service connection for PTSD dated between 
November 1976 decision and April 8, 2004.


CONCLUSIONS OF LAW

1.  The February 1973 and November 1976 rating actions, which 
denied service connection for a nervous condition and nightmares, 
are not clearly and unmistakably erroneous and are final.  See 38 
U.S.C.A. §§ 5109A, 7105(c) (West 1991); 38 C.F.R. § 3.105(a) 
(1973 & 1976).

2.  The criteria for an effective date prior to April 8, 2004, 
for the grant of service connection for PTSD, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As service connection for PTSD has been granted, and an initial 
rating and an effective date have been assigned, the notice 
requirements of the VCAA have been met.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

A claim of entitlement to an earlier effective date usually 
involves consideration of the evidence that is already in the 
claims file, which is the circumstance in this case.  The 
appellant has not identified any other evidence that needs to be 
obtained in connection with this claim.

The appellant was provided with a hearing at the Board level.  VA 
did not provide the appellant with an examination in connection 
with the claim for an earlier effective date (it provided him 
with an examination in connection with his claim for entitlement 
to service connection for PTSD), as it does not meet the 
statutory requirements for entitlement to a VA examination or 
medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 
2002); 38 C.F.R. § 3.159(c)(4)(A)-(C) (2010).

As to the portion of the appellant's claim where he alleges CUE, 
the notice and duty to assist provisions of the law and 
regulations are not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Thus, discussion of the 
notice provisions as to this part of the appellant's claim is not 
required.  See 38 U.S.C.A. §§ 5109A(a) (West 2002); 38 C.F.R. § 
3.105(e) (2010).

The Board finds that there is no further action to be undertaken 
to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the appellant will not be 
prejudiced as a result of the Board's adjudication of his claim.



II.  The Merits of the Claim

At the June 2009 BVA hearing, the appellant argued that the claim 
for service connection for PTSD had been granted in 2004 based 
upon evidence that was essentially in the claims file at the time 
of the February 1973 and November 1976 rating decisions.  Thus, 
he believed the effective date should go back to the date of his 
discharge from active duty service, as the claim should have been 
granted at that time.  The appellant also described how the 
addition of PTSD to VA's rating schedule was a liberalizing law 
under the provisions of 38 C.F.R. § 3.114(a), and that he should 
be granted an earlier effective date based on the application of 
that regulation.  

A.  Clear and Unmistakable Error

For background purposes, the appellant's service treatment 
records (STRs) indicate that in September 1968, on his pre-
induction examination report, the appellant complained of a 
"psychosis" because he was emotionally upset about the draft.  
Upon psychiatric examination however, the appellant's mental 
status was considered to be normal.  The appellant himself denied 
experiencing night sweats, trouble sleeping, frequent nightmares, 
depression, excessive worry, loss of memory, amnesia, bed-wetting 
and nervous trouble of any sort.  See Standard Forms (SF) 88 & 
89, Service Pre-Induction Examination Reports, September 24, 
1968.  In December 1968, a note from W.R.Y., M.D., at the request 
of the appellant, was associated with his STRs.  Dr. W.R.Y. 
stated that there was no information in his records, dating back 
to March 11, 1967, that indicated the appellant suffered from a 
"psychosis."  See Statement of W.R.Y., M.D., December 2, 1968.

The Board notes that the appellant served two tours in the 
Republic of Vietnam (Vietnam), from October 1969 to October 1970 
and from April 1971 to October 1971.  In October 1970, the 
appellant was seen in General Therapy with complaints of 
nightmares about Vietnam.  He was subsequently referred to the 
Mental Health Clinic.  Upon mental status examination, the 
appellant was alert, responsive, oriented to time, place and 
person, had flattened affect and a pensive mood.  He appeared to 
be experiencing feelings of inadequacy and insecurity, using 
defense mechanisms of rationalization and intellectualization 
extensively, but these seemed to break down, causing him anxiety.  
There was no evidence of neurosis, psychosis, thought disorder or 
suicidal ideation.  The examiner diagnosed the appellant with 
inadequate personality and passive-dependent personality.  See 
STR, Mental Health Clinic Treatment Note, October 9, 1970.

In February 1971, the appellant was again seen with complaints of 
nightmares pertaining to Vietnam.  He stated that he was being 
followed at the Mental Health Clinic but had stopped going 
because he felt no improvement after his visits.  He was 
subsequently ordered to return to treatment.  See STR, February 
2, 1971.  

In April 1972, a Mental Health Clinic treatment note indicated 
that the appellant demonstrated emotional instability, 
preoccupation with the war effort, sleep disturbance, etc., that 
would render him unqualified for sensitive duties.  He was again 
diagnosed with inadequate personality and passive-dependent 
personality.  See STR, Mental Health Clinic Treatment Note, April 
17, 1972.  Upon full psychological evaluation, review of the 
appellant's routine medical records disclosed his recent 
treatment of emotional instability, chronic psychogenic disorders 
and alleged claims of being a conscientious objector.  His prior 
diagnoses were confirmed and he was additionally diagnosed with 
passive-aggressive personality disorder.  See STRs, Psychiatric 
Evaluation Report, April 18, 1972.

In November 1972, a Mental Health Clinic note indicated that the 
appellant's profile should be changed.  The appellant was 
referred from General Therapy for evaluation for security 
clearance purposes.  The appellant narrated a history essentially 
similar to that described above.  Upon mental status examination, 
the appellant was in no acute distress.  He was alert, 
cooperative and oriented to time, place and person.  His speech 
was well-modulated and his thoughts were consistent and goal-
directed.  There was no loosening of association, no thought 
disorders, delusions, or hallucinations were noted and no 
clinical signs of depression were endorsed.  The examiner 
diagnosed the appellant with mild passive-aggressive personality 
disorder.  Overall, it was noted that there were no 
contradictions that would preclude the appellant's access to 
classified material.  See Mental Health Clinic Treatment Note, 
November 15, 1972.  Upon separation from service, the following 
day, the appellant's clinical evaluation was noted to be 
completely normal.  See SF 88, Service Discharge Examination 
Report, November 16, 1972.

The Board has also reviewed the appellant's Airman Performance 
Reports, dated from December 1968 through February 1972.  
Consistently throughout this time period, the appellant received 
exemplary reviews and was considered an invaluable part of the 
United States Air Force.

In December 1972, the appellant submitted a claim for service 
connection for a nervous condition, which was denied in a 
February 1973 rating decision.  The appellant was notified of the 
determination at that time and did not appeal it.  At some point 
thereafter [evidence not included in the claims file], the 
appellant filed a new claim of entitlement to service connection 
for nightmares secondary to his nervous condition.  A November 
1976 decision the RO denied the appellant's claim.  The appellant 
was notified of the determination at that time and did not appeal 
it.  Thus, these two determinations are final.

A rating decision is final and binding as to the conclusions 
based on the evidence on file at the time VA issues written 
notification.  See 38 C.F.R. § 3.104(a).  A final and binding RO 
decision will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such an 
error, the prior decision will be reversed or amended and it will 
have the same effect as if the corrected decision had been made 
on the same date as the reversed or amended decision.  See 38 
C.F.R. § 3.105(a).

To establish a valid clear and unmistakable error claim, the 
Court has identified a three-pronged test to determine whether 
clear and unmistakable error is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made; and, (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

In 1973 and 1976, the provisions of 38 C.F.R. § 3.303 established 
the same criteria for entitlement to service connection that 
exist presently.  In essence, the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  See 38 C.F.R. § 3.303(1973 & 1976); see also 38 U.S.C.A. 
§§ 1110, 1131.  Service connection could also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, established that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (1973 & 1976).

The Board has carefully reviewed the evidence of record at the 
time of the February 1973 and November 1976 decisions and the law 
extant at those times and concludes that the application of the 
law to the facts in this case is against a finding that clear and 
unmistakable error was committed by the RO in its February 1973 
and November 1976 decisions when it denied service connection for 
a nervous condition and nightmares.  As no new evidence was 
associated with the appellant's claims file prior to the 
promulgation of the November 1976 decision these determinations 
with be discussed together.

At the time of the February 1973 and November 1976 rating 
decisions, there was evidence that the appellant suffered from 
nightmares, but he was diagnosed with having an inadequate, 
passive-dependent and passive-aggressive personality.  The 
evidence at that time did not establish that the appellant had a 
nervous disorder that was related to service.  The STRs also 
indicated that the appellant suffered from nightmares prior to 
his tour of duty in Vietnam.  The records further indicated that 
he was born to an unstable family, i.e. he was the product of 
divorced parents.  Further, the RO concluded that a personality 
disorder is not a disability within the meaning of legislation 
authoring Veterans benefits.  See 38 C.F.R. § 3.303(c) (1973).

Thus, in 1973 and 1976, there was evidence against a finding that 
the appellant had a clear diagnosis of a psychiatric disorder, 
the main requirement needed to establish service connection.  
Thus, whether service connection for a nervous disorder should 
have been granted at those times was, at best, debatable, which 
cannot constitute clear and unmistakable error.  In other words, 
the appellant's disagreement as to how facts were weighed and 
evaluated in 1973 and 1976 cannot provide a basis upon which to 
find that VA committed clear and unmistakable error.  See Luallen 
v. Brown, 8 Vet. App. 92, 96 (1995); Damrel, 6 Vet. App. at 246; 
Russell, 3 Vet. App. at 310.

The Board thus concludes that the February 1973 and November 1976 
rating decisions were supported by the evidence on file and the 
law in effect at the time.  Accordingly, the February 1973 and 
November 1976 rating decisions did not contain clear and 
unmistakable error, and those decisions are final.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

B.  Earlier Effective Date

The effective date for the grant of service connection based upon 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  See 38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  See 38 C.F.R. § 3.155; Norris v. West, 12 
Vet. App. 413 (1999).

The appellant contends that he has had symptoms of PTSD ever 
since his time in service, and therefore the effective date of 
the award of service connection should be based on the date of 
his earlier claims.  However, the record reflects that the RO had 
previously considered and denied service connection for a 
psychiatric disorder in February 1973 and November 1976.  The 
appellant was notified of each decision and of his appellate 
rights, but he did not appeal either decision.  Those decisions 
became final one year after the appellant was notified of each 
decision.  

Thereafter, the record does not reflect any communication from 
the appellant requesting consideration of a claim for service 
connection for a psychiatric disorder until April 2004.  On April 
8, 2004, the appellant specifically stated that he wished to file 
a claim of entitlement to service connection for PTSD.  
Subsequently, a rating action dated in May 2006 granted 
entitlement to service connection for PTSD, effective April 8, 
2004.

The appellant argues that the effective date of service 
connection for PTSD should, at the very least, be set to the date 
VA added PTSD to the rating schedule, on April 11, 1980.  See 45 
Fed. Reg. 26,326 (1980).  A claimant cannot receive retroactive 
payment based upon a prospectively effective liberalizing law or 
a liberalizing VA issue unless the evidence establishes that the 
"claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law of VA issue 
and that such eligibility existed continuously from that date to 
the date of the claim or administrative determination of 
entitlement."  See 38 C.F.R. § 3.114a (2010); McCay v. Brown, 9 
Vet. App. 183 (1996).

Although the Board acknowledges that VA's General Counsel has 
held that the addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a "liberalizing VA 
issue" for purposes of 38 C.F.R. § 3.114(a), see VAOPGCPREC 26-
97, 62 Fed. Reg. 63,604 (1997), the evidence of record does not 
demonstrate that the appellant met all eligibility criteria for 
service connection for PTSD on the effective date of the 
liberalizing law and that such eligibility has existed 
continuously since that time.  While the appellant contends that 
he experienced symptomatology consistent with a diagnosis of PTSD 
well before he was officially diagnosed with PTSD, there is no 
evidence demonstrating that he in fact met the diagnostic 
criteria for PTSD as of April 11, 1980, or that he has continued 
to meet such diagnostic criteria since that time.  Therefore, the 
Board finds that 38 C.F.R. § 3.114(a) is not applicable to the 
appellant's case.

Since the current effective date of service connection was based 
upon the date the appellant's April 2004 PTSD claim was received, 
the next question before the Board is whether there are any 
earlier, non-final, applications upon which an earlier effective 
date of service connection may be granted.

As noted above, the Veteran filed his initial claim for service 
connection for a nervous condition at the RO in December 1972.  
This claim was denied in a February 1973 rating action.  The 
appellant did not appeal that decision.  Several years later, the 
appellant requested that he be granted entitlement to service 
connection for nightmares associated with his nervous condition.  
A November 1976 decision denied this claim.  

The record contains no other communication prior to the 
ultimately successful April 2004 application, which could be 
interpreted as an informal claim to support the award of an 
earlier effective date for service connection for PTSD.

Subsequent to the final unappealed November 1976 rating action, 
it was not until April 8, 2004, decades later, that the Veteran 
submitted a statement requesting entitlement to service 
connection for PTSD.  Thus, in this case, the only date that 
could serve as a basis for the award of service connection is the 
date of receipt of the appellant's new claim for service 
connection on April 8, 2004.  There is no legal entitlement to an 
earlier effective date for PTSD.  As such, the claim must be 
denied.




ORDER



An effective date prior to April 8, 2004, for the grant of 
service connection for posttraumatic stress disorder (PTSD), to 
including consideration of whether clear and unmistakable error 
(CUE) existed decisions dated in 1973 and 1976, is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


